 



Exhibit 10.6
For U.S. Employees
SYSCO CORPORATION
2007 STOCK INCENTIVE PLAN
______ STOCK OPTION AGREEMENT
Under the terms and conditions of the Sysco Corporation 2007 Stock Incentive
Plan (the “Plan”), a copy of which is incorporated into this Agreement by
reference, Sysco Corporation (the “Corporation” or “SYSCO”) grants to
_____________________ (the “Optionee”) the option to purchase _________ shares
of the Corporation’s Common Stock, $1.00 par value, at the price of
$_________ per share, subject to adjustment as provided in the Plan (the
“Option”).
This Option shall be for a term of _________ years commencing on the date of
grant set forth below and ending on _________ and shall be subject to the Terms
and Conditions of Stock Option attached hereto and incorporated in this
Agreement by reference.
When exercised, all or a portion of this Option may be an incentive stock
option, governed by Section 422 of the Internal Revenue Code of 1986, as
amended.
By accepting this Option, you accept and agree to be bound by all of the terms
and conditions of the Plan and Terms and Conditions of Stock Option, and you
acknowledge receipt of the Plan and the Plan Prospectus dated _________, which
contains important information, including a discussion of federal tax
consequences, and SYSCO’s _________ Annual Report to Shareholders. In the event
of any conflict between the terms of this Option and the Plan, the Plan will
control.
Granted on _________.

            SYSCO CORPORATION

                                                            

                                        

                                        
                     

 



--------------------------------------------------------------------------------



 



         

For U.S. Employees
TERMS AND CONDITIONS OF STOCK OPTION

  1.   Please carefully review all of the provisions of the Sysco Corporation
2007 Stock Incentive Plan (the “Plan”). In addition to the conditions set forth
in the Plan, the exercise of your option is contingent upon satisfying the terms
and conditions set forth in this document.     2.   The shares subject to your
Option will vest as follows:

                                         shares on
________________________________;

                                         shares on
________________________________;

                                         shares on
________________________________;

                                         shares on
________________________________;

                                         shares on
________________________________;


  3.   This option will expire at the close of business on ____________.     4.
  The vested portion of your option may be exercised at any time after it vests,
provided that at the time of the exercise all of the conditions set forth in the
Plan and in this document have been met. No portion of your option may be
exercised prior to ____________.     5.   Please note that your option is
nontransferable, except as designated by you by will or by the laws of descent
and distribution. Your stock option is in all respects limited and conditioned
as provided in the Plan, including, but not limited to, the following: Your
option will normally terminate on the earlier of (i) the date of the expiration
of the option or (ii) the 90th day after severance of your employment
relationship with the Corporation or any Subsidiary, as defined in the Plan, for
any reason, for or without cause. Whether an authorized leave of absence, or an
absence for military or government service, constitutes severance of your
employment relationship with the Corporation or a Subsidiary will be determined
by the Committee administering the Plan at the time of the event. However, if
before the expiration of your option, your employment relationship with the
Corporation or a Subsidiary terminates as a result of your retirement in good
standing or disability under the established rules of the Corporation then in
effect, your option will remain in effect, vest and be exercisable in accordance
with its terms as if you remained an employee of the Corporation or a
Subsidiary, and in the event of your death while employed by the Corporation or
any Subsidiary, your unvested options will vest immediately and may be exercised
by the executors or administrators of your estate for up to three years
following the date of your death, but in no event later than the original
termination date of the

2



--------------------------------------------------------------------------------



 



For U.S. Employees

      option. Notwithstanding the foregoing, no option may be exercised more
than seven years from the date of grant, and to the extent not exercised by the
applicable deadline, the option will terminate.     6.   By accepting this
option, you acknowledge and agree that nothing contained herein shall be deemed
an offer of employment to you, or a contract of employment or a promise of
continued employment by or with the Corporation or any Subsidiary.     7.   At
the time or times when you wish to exercise your option, you shall be required
to follow the procedures established by the Corporation for the exercise of
options, a copy of which has been provided to you with this stock option, and
which the Corporation may revise from time to time, provided that the
Corporation will provide you with a copy of any such revision. Notice of
exercise of your option must be accompanied by a payment equal to the applicable
option exercise price plus all withholding taxes due, if any, such amount to be
paid in cash or by tendering, either by actual delivery of shares or by
attestation, shares of common stock that are acceptable to the Committee, such
shares to be valued at Fair Market Value, as defined in the Plan, as of the day
the shares are tendered, or paid in any combination of cash and shares, as
determined by the Committee. To the extent permitted by applicable law and the
policies adopted from time to time by the Committee, you may elect to pay the
exercise price through the contemporaneous sale by a third party broker of
shares of common stock acquired upon exercise yielding net sales proceeds equal
to the exercise price and any withholding tax due and the remission of those
sale proceeds to the Corporation.     8.   Your option shall be subject to and
governed by the laws of the State of Texas. The Option Agreement, together with
this document and the Plan, contains the entire agreement of you and the
Corporation with respect to your option, and no representation, inducement,
promise, or agreement or other similar understanding between you and the
Corporation not embodied herein shall be of any force or effect, and the
Corporation will not be liable or bound in any manner for any warranty,
representation, or covenant except as specifically set forth herein or in the
Plan.

3